Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 16, 2016

                                            No. 04-16-00538-CR

                                          IN RE John G. LEYVA

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On August 24, 2016, Relator filed this petition for writ of mandamus. The court has
considered the petition and is of the opinion that Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.


           It is so ORDERED on September 16, 2016.



                                                            _________________________________
                                                            Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. CR-130661, styled State of Texas v. John G. Leyva, pending in the County
Court, Kimble County, Texas, the Honorable Delbert Ray Roberts presiding.